Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, and 12-20 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Pequignot (2014/0282638) to disclose the newly amended feature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (2016/0205442) in view of Pequignot (2014/0282638).

As for claims 1 and 19, Yee discloses a method comprising: 
providing a computer system comprising at least one processor coupled to non-transitory, computer-readable memory containing instructions executable by the at least one processor to cause the system to communicate and exchange data with a plurality of devices over a network (fig. 1); 
receiving a video comprising a plurality of images of products to the computer system (“a content service provider (or head end) receives and/or accesses a video file from one or more other backend devices (e.g., advertiser server and/or product and/or service provider server). The video file may be received from an advertiser and/or accessed from a server (e.g., the cloud server 68 of Fig. 1). The video file may be provided to a video processing module”; paragraph [0144]); 
analyzing the plurality of images to identify the one or more products based, at least in part, on information from a product catalogue database operably associated with the computer system (“the video processing module analyzes a current frame of the video file including performing image recognition and filtering to detect objects in the frame. Algorithms may be executed to detect and filter the objects. The algorithms may be performed in order to distill purchasable object metadata from the current frame and/or video stream. The video processing module may include filters and/or may access a filter database and/or an object database to filter each frame of the video file and detect the objects in the frames. The video processing module may compare portions of each frame to objects included in the object database”; paragraph [0145]); 
indexing the plurality of images with metadata comprising information related to the products from the product catalogue database (“the video processing module may generate metadata for the objects detected in the current frame (or image)”;paragraph [0147]); 
generating interactive video content from the plurality of indexed images (“an image module (e.g. one of the image modules 417, 463 of Fig. 4-5) may alter one or more portions of the frame (or image) being displayed and/or may superimpose a graphical image over the one or more portions of the frame being displayed to alert a viewer of respectively one or more purchasable objects”; paragraph [0153]); and 
communicating the interactive video content to the consumer device (“If the viewer is interested in one of the objects being displayed, the viewer may via the mobile device: highlight and/or click on the object; click a button on the mobile device; tap on or perform a swipe action on the image being displayed on the mobile device; tap on or perform a swipe action on the portion of the image that includes the object”; paragraph [0155]).
However, Yee fails to disclose:
Receiving an non-interactive video comprising a plurality of images of products associated with an advertisement of the products, the non-interactive video to be presented via a display of a broadcasting device operably associated with the computer system;
The interactive video content comprising visual representations of the products and selectable inputs with which a user can interact to receive additional information about a given product and/or purchase a given product;
Receiving during display of the non-interactive video via the display of the broadcasting device, a request from a consumer device for the interactive video content;
In an analogous art, Pequignot discloses:
Receiving an non-interactive video (television broadcast content) comprising a plurality of images of products associated with an advertisement of the products, the non-interactive video to be presented via a display of a broadcasting device operably associated with the computer system (Non-interactive since user cannot click on it. User needs to press “query” button on remote to access additional information. After user sends query command, server looks up additional info to retrieve for the user; [0009], [0027]-[0028]);
The interactive video content comprising visual representations of the products and selectable inputs with which a user can interact to receive additional information about a given product and/or purchase a given product ([0035], [0037]);
Receiving during display of the non-interactive video via the display of the broadcasting device, a request from a consumer device for the interactive video content ([0009], [0034]-[0035], [0037]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yee’s invention to include the abovementioned limitation, as taught by Pequignot, for the advantage of increasing advertising and/or product placement effectiveness and/or apportioning profits related to commercialization of advertised goods and/or services.

As for claim 2, Yee discloses wherein the interactive video content comprises video images of the products and, after the communicating step, the video images are displayed on the consumer device concurrent with the video being displayed on the broadcasting device ([0153]).

As for claim 3, Yee discloses as products appear from the interactive video content, at least a portion of the metadata related to the products is provided on the consumer device ([0144], [0145], [0147], [0153]).

As for claim 4, Yee discloses wherein the metadata comprises information relating to price, availability, location, descriptions, or product specifications ([0119], [0166], [0181]).

As for claim 5, Yee discloses receiving, from the consumer device, a purchase request for the product ([0085], [0094], [0096], [0157], [0193]).

As for claim 6, Yee discloses wherein the purchase request is initiated on the consumer device by consumer interaction with the interactive video content ([0195], [0211]).

As for claim 7, Yee discloses transmitting information related to the purchase request to a third-party device to facilitate a commercial transaction (payment service provider 502; [0105]).

As for claim 8, Yee discloses recording and transmitting, with the computer system, analytical data related to views and/or purchases of the products in the interactive video (“number of products purchased [0119]; “purchasing metrics” [0140], [0215]).

As for claim 9, Yee discloses wherein the product catalogue database comprises information input into the product catalogue database by a retailer ([0111], [0128], [0137]).

As for claim 13, Pequignot discloses wherein the request comprises a unique identifier associated with the interactive video content ([0008]-[0010]).

As for claim 14, Pequignot discloses wherein the unique identifier comprises one of a URI matching a URI associated with the video content ([0008]-[0010]).

As for claim 16, Pequignot discloses wherein the video is transmitted to the broadcasting device ([0025]-[0027]).

As for claim 17, Pequignot discloses wherein the transmitted video comprises a unique identifier ([0009]-[0010]).

As for claim 18, Pequignot discloses wherein consumers request the interactive video content via the unique identifier ([0009]-[0010]).

As for claim 20, Yee discloses wherein the system is further operable to receive a purchase request from the consumer device and provide information related to the purchase request to a third-party ([0140]).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee and Pequignot as applied to claim 9 above, and further in view of Jayaveer (2017/0270549).

As for claim 10, Yee and Pequignot fail to disclose wherein the information is automatically, with a computer algorithm, scraped from a website associated with the retailer.
In an analogous art, Jayaveer discloses wherein the information is automatically, with a computer algorithm, scraped from a website associated with the retailer ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yee and Pequignot’s invention to include the abovementioned limitation, as taught by Jayaveer, for the advantage of improving how data is retrieved for a product.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee and Pequignot as applied to claim 1 above, and further in view of Liu (2016/0180392).

As for claim 12, Yee and Pequignot fail to disclose wherein the broadcasting device is associated with a retailer.
In an analogous art, Liu discloses wherein the broadcasting device is associated with a retailer ([0248], [0250], [0261]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yee and Pequignot’s invention to include the abovementioned limitation, as taught by Liu, for the advantage of optimizing revenue.

As for claim 15, Yee and Pequignot fail to disclose wherein the broadcasting device is located in a public environment.
In an analogous art, Liu discloses wherein the broadcasting device is located in a public environment ([0033], [0034], [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yee and Pequignot’s invention to include the abovementioned limitation, as taught by Liu, for the advantage of optimizing revenue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421